DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 02/08/2021 is acknowledged.  
Group I is readable upon claims 1-13, thus claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Among Group I, Species A is readable upon claims 2-6 and 8-12 and claim 1 is generic, thus claims 7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.  
Specification
The disclosure is objected to because of the following informalities:
The specification discloses in Par. 0021, lines 3-9 that the membrane has “a first major side surface 36, which is presented toward a lower portion 21” and the membrane has “a second major side surface 38, which is presented in a direction away from or opposite the first major side surface and toward an upper portion 19”.  Par. 0025, lines 13-17 also recite that “[t]he first lumen 52 is thus effectively defined by the second major side surface 38 of the membrane 34 and the upper portion 19” and the “the second lumen 54 is effectively defined by the first major side surface 36 of the membrane 34 and the lower portion 21”.  These statements are accurately represented in Figures 1 and 3.  However, Par. 0006, lines 8-10 recite that the membrane includes “a first major side surface presented toward the first lumen” and “an opposite second major side surface presented toward the second .   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 10-12 recite that the longitudinally extending surface is disposed “asymmetrically relative to the bore”.  Symmetry is used to refer to a form or shape which is reflected about a point, an axis, or a plane.  It is unclear how the longitudinally extending surface may be symmetrical or asymmetrical relative to a bore of a catheter since it is not clear what point, axis, or plane the surface is to be reflected about.  For purposes of examination, “disposed asymmetrically relative to the bore” will be interpreted to mean the surface is not concentric with the bore.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,312,374 to von Hoffmann.

    PNG
    media_image1.png
    246
    713
    media_image1.png
    Greyscale
Regarding Claim 1, von Hoffmann teaches a catheter assembly (Fig. 1) comprising: a catheter (See Annotated Fig. 8 below, element 34) including a longitudinally extending wall (36) with an inner surface (36a) and an outer surface (36b), the inner surface of the wall (a) defining a bore extending longitudinally through the catheter and (b) at least partially defining a first lumen (30) in the bore and a laterally adjacent second lumen (28) in the bore, at least one of the first lumen and the second lumen communicating with an opening in the outer surface of the wall adjacent a distal end of the catheter 
    PNG
    media_image2.png
    221
    247
    media_image2.png
    Greyscale
in Figs. 4D-4F). 
Regarding Claim 2, von Hoffman teaches all of the limitations as discussed above and further teaches the catheter assembly wherein the separator includes a flexible membrane (Col. 12, lines 14-16; separator 120 is flexible and forms a thin barrier and thus is considered a membrane) extending longitudinally through the bore (shown in Fig. 8), the membrane including a first major side surface (Annotated Fig. 8, element 120a) presented toward the first lumen (30) and an opposite second major side surface (120b) presented toward the second lumen (28), the membrane being attached to the wall of the catheter adjacent opposed edges of the first major side surface (Fig. 4D, membrane 120 is attached to the catheter wall at opposing attachment points 122 and 124) throughout a majority of the longitudinal extent of the membrane so as to separate the bore into the first lumen and the second lumen (Col. 11, lines 36-40; the membrane is attached to the wall throughout its length to form the side 
Regarding Claim 3, von Hoffman teaches all of the limitations as discussed above regarding claim 2 and further teaches the catheter assembly wherein the membrane is sealingly directly attached to the wall of the catheter (Col. 11, lines 36-40 - the membrane is directly attached to the wall of the catheter; Col. 12, lines 52-62 the distal end of the membrane is also directly attached to the wall of the catheter in order to seal the first lumen 30). 

    PNG
    media_image3.png
    246
    713
    media_image3.png
    Greyscale
Regarding Claim 4, von Hoffman teaches all of the limitations as discussed above regarding claim 2 and further teaches the catheter assembly further comprising a hollow stylet (in Col. 13, lines 30-40, von Hoffman further incorporates by reference several other embodiments of the radiation source including U.S. Patent No. 5,857,956 to Liprie; Liprie discloses a radiation wire in Fig. 1 which is comprises a hollow body 120; the radiation wire shown in Fig. 1 meets the limitations of a stylet since it is a slender surgical probe; see https://www.merriam-webster.com/dictionary/stylet definition 1a) the stylet being receivable in the first lumen (Annotated Fig. 8, hollow stylet is inserted into first lumen 30) and being configured and dimensioned to cause a portion of the membrane to move laterally relative to 
Regarding Claim 5, von Hoffman teaches all of the limitations discussed above regarding claim 4 and further teaches the catheter assembly wherein the stylet has a length and an outer surface, the outer surface of the stylet including a portion oriented in a radial direction transverse to the length of the stylet, the portion of the outer surface of the stylet being positionable to transmit pressure to the membrane at a location where the membrane extends transversely across the bore so as to close the distal end of the first lumen (Fig. 8, the hollow stylet laterally moving the membrane 120 meets the limitation of the outer surface, oriented in a radial direction, transmitting pressure to the membrane; the hollow stylet also extends to the distal end of the catheter as shown in Fig. 8, transmitting pressure to a location 126 where the membrane extends transversely across the bore so as to close the distal end of the first lumen). 

    PNG
    media_image3.png
    246
    713
    media_image3.png
    Greyscale
Regarding Claim 8, von Hoffmann teaches a catheter assembly (Fig. 1) comprising: a catheter (See Annotated Fig. 8 below, element 34) including a longitudinally extending wall (36) with an inner surface (36a) and an outer surface (36b), the inner surface of the wall (a) defining a bore extending longitudinally through the catheter and (b) at least partially defining a first lumen (30) in the bore and a laterally adjacent second lumen (28) in the bore, the second lumen communicating with an opening in 
Regarding Claim 9, von Hoffman teaches all of the limitations discussed above regarding claim 8 and further teaches the catheter assembly comprising a hollow stylet (in Col. 13, lines 30-40, von Hoffman further incorporates by reference several other embodiments of the radiation source including U.S. Patent No. 5,857,956 to Liprie; Liprie discloses a radiation wire in Fig. 1 which is comprises a hollow body 120; the radiation wire shown in Fig. 1 meets the limitations of a stylet since it is a slender surgical probe; see https://www.merriam-webster.com/dictionary/stylet definition 1a) the stylet being receivable in the first lumen (Annotated Fig. 8, hollow stylet is inserted into first lumen 30) and being configured and dimensioned to cause a portion of the membrane to move laterally relative to the bore and the inner surface of the wall (Annotated Fig. 8, the hollow stylet causes membrane 120 to move 
Regarding Claim 10, von Hoffman teaches all of the limitations discussed above regarding claim 9 and further teaches the catheter assembly wherein the stylet has a length and an outer surface, the outer surface of the stylet including a portion oriented in a radial direction transverse to the length of the stylet, the portion of the outer surface of the stylet being positionable to transmit pressure to the membrane at a location where the membrane extends transversely across the bore so as to close the distal end of the first lumen (Fig. 8, the hollow stylet laterally moving the membrane 120 meets the limitation of the outer surface, oriented in a radial direction, transmitting pressure to the membrane; the hollow stylet also extends to the distal end of the catheter as shown in Fig. 8, transmitting pressure to a location 126 where the membrane extends transversely across the bore so as to close the distal end of the first lumen). 
Regarding Claim 12, von Hoffman further teaches the catheter assembly wherein the membrane is sealingly directly attached to the wall of the catheter (Col. 11, lines 36-40 - the membrane is directly attached to the wall of the catheter; Col. 12, lines 52-62 the distal end of the membrane is also directly attached to the wall of the catheter in order to seal the first lumen 30).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783